COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Cecilia Clinkscale v. Leiroi Mickele Daniels

Appellate case number:    01–14–00968–CV

Trial court case number: 2012–58724

Trial court:              113th District Court of Harris County

Date motion filed:        September 23, 2015

Party filing motion:      Appellant

       The motion for en banc reconsideration is ordered DENIED.


Judge’s signature: /s/ Harvey Brown
                     Acting for the Court*

En banc court consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd.


Date: October 13, 2015